Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 29 April 2021.
Claims 1-6 and 9 are pending. Claims 1 and 9 are amended. Claims 7-8 and 10-25 are cancelled. 
Claim objection of claim 1 discussed in the previous office action is withdrawn in light of amendments to the claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  “extends outside the chamber” at lines 11 and 12-13 should read as “extends outside the chamber body” to be consistent with earlier recitation of “positioned outside the chamber body” recited in claim 1 line 6 and 7.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi et al. (US 2001/0021422 A1 hereinafter “Yamakoshi”) in view of Suniru (JP10189293A hereinafter referring to English Machine Translation), Kim (KR100911327B1 hereinafter referring to English Machine Translation) and Ogawa (EP0949352 A1).
Regarding claim 1,  Yamakoshi teaches a plasma reactor (comprising CVD apparatus 1A, Fig. 8, paragraph [0137]) comprising: 
a chamber body (comprising reaction vessel 2, Fig. 8, paragraph [0137]) having an interior space that provides a plasma chamber (as understood from Fig. 8 and paragraph [0137]); 
a gas distributor (comprising gas supply pipe 17, Fig. 8, paragraph [0138]) to deliver a processing gas to the plasma chamber; a pump (comprising exhaust unit 72, Fig. 8, paragraph [0139]) coupled to the plasma chamber to evacuate the chamber; 
a workpiece support (3, Fig.8) to hold a workpiece (comprising G, Fig. 8) paragraph [0140]);
a first bus (comprising top lateral rod 305, Fig. 8, paragraph [0141]) and a second bus (comprising bottom lateral rod 305, Fig. 8, paragraph [0141]); 
an intra-chamber electrode assembly (comprising ladder electrode 303, Fig. 8 and 14, paragraph [0141]) comprising a plurality of filaments (comprising parallel longitudinal rods 304, Fig. 8, paragraph [0141]) extending laterally through the plasma chamber  (comprising internal space of 2, Fig. 8) between a ceiling of the plasma chamber and the workpiece support (3, Fig. 8)(since Fig. 8 is a plan view/top view 
wherein a first end (i.e. top end) of  the conductor of each filament (comprising longitudinal rods 304, Fig. 8) is connected to the first bus (top lateral rod 305, Fig. 8); and a second end (i.e. bottom end) of the conductor of each filament (comprising longitudinal rods 304, Fig. 8) is connected to the second bus (bottom lateral rod 305, Fig. 8);
 and an RF power source (comprising first power supply 5a and second power supply 5b, Fig. 8 and 14, paragraph [0174]) configured to apply a first RF signal of a first frequency to the plurality of filaments (comprising 304, Fig. 8) and to apply a second RF signal of a different second frequency to the plurality of filaments (comprising 304, Fig. 8) (paragraph [0142]-[0147]).
Yamakoshi does not explicitly teach that each filament includes a conductor surrounded by an insulating shell, the first bus is positioned outside the chamber body, the second bus is positioned outside the chamber body, a first end of the conductor of each filament extends outside the chamber body, the second end of the conductor of each filament extends outside the chamber body, the first RF signal of a first frequency is applied to at only a first location on the first bus and at only a third location on the second bus and the second RF signal of a different second frequency is applied at only a different second location on the first bus and at only a different fourth location on the second bus. Limitation “the first RF signal of a first frequency is applied to at only a first location on the first bus and at only a third location on the second bus and the second RF signal of a different second frequency is applied at only a different second location on the first bus and at only a different fourth location on the second bus” is interpreted to mean that there are a total of 4 locations for inputting the RF signal and that the first RF signal is provided on only one location on the first bus and on only one location on the second 
However Suniru teaches an intra-chamber electrode (comprising plurality of conductive rods 23 and cylindrical linear dielectric tube 21, Fig. 1, 2, 7) comprising a plurality of filaments wherein each filament includes a conductor (comprising plurality of conductive rods 23, Fig. 1, 2, 7) surrounded by an insulating shell (comprising cylindrical dielectric tube 21, Fig. 1, 2, 7) wherein Suniru teaches that such a configuration isolates the conductor from the plasma generated in the chamber (11, Fig. 1) (paragraph [0037]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each filament (Yamakoshi: comprising parallel longitudinal rods 304, Fig. 8) to include a conductor surrounded by an insulating shell in view of teachings of Suniru in the apparatus of Yamakoshi as a known suitable alternative configuration of plasma generating electrode filaments which would enable protecting the filament from exposure to plasma (Suniru: paragraph [0037]).
Additionally, Suniru teaches  an embodiment providing a first bus (comprising metal strip 64 on the left side of Fig. 11, 13; comprising 64 at the lower part of Fig. 14, paragraph [0055]) is positioned outside the chamber body (cylindrical side wall 61, Fig. 11 and 13, paragraph [0053]), a second bus (comprising metal strip 64 on the right side of Fig. 11, 13; comprising 64 at the upper part of Fig. 14) is positioned outside the chamber body (comprising 61, Fig. 11 and 13), a first end (i.e. left end) of the conductor (comprising 23, Fig. 11 and 13) of each filament extends outside the chamber body (61, Fig. 11 and 13), the second end (i.e. right end) of the conductor (comprising 12, Fig. 11 and 13) of each filament extends outside the chamber body (comprising 61, Fig. 11 and 13). Suniru teaches this configuration enables securing the conductors (23, Fig. 11 and 13) of the filaments in parallel in the same plane (paragraph [0055]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the first bus (Yamakoshi: top lateral rod 305, Fig. 8) and the second bus (Yamakoshi: bottom lateral rod 305, Fig. 8) to be positioned outside of the chamber body  (Yamakoshi: comprising reaction vessel 2, Fig. 8 ) and for each end of the filaments (Yamakosi: comprising 304, Fig. 8) to extend outside the chamber body to connect to the respective buses in view of teachings of Suniru in the apparatus of Yamakoshi in view of Suniru as a known suitable alternative configuration of an intra-chamber electrode assembly which would secure the conductors of the filaments in parallel in the same plane (Suniru: paragraph [0055]) and further enable ease of access to the first and second buses of the intra-chamber electrode for maintenance or troubleshooting without having to open the vacuum chamber.
Yamakoshi in view of Suniru as applied above does not explicitly teach that the first RF signal of a first frequency is applied to at only a first location on the first bus and at only a third location on the second bus and the second RF signal of a different second frequency is applied at only a different second location on the first bus and at only a different fourth location on the second bus.
However, Kim teaches an electrode assembly (comprising 710, Fig. 7A and 7B; 810, Fig. 8; 910, Fig. 9; 1010, Fig. 10) having various RF feed configurations to input RF of different frequencies to the electrode assembly (page 4 line 128-156).  More specifically, Kim teaches a configuration shown in Fig. 7B of the electrode assembly having filaments (comprising plurality of inner frames 730, Fig. 7B) having a first bus and a second bus (comprising opposing sides of outer frame 720, Fig. 7B; see annotated Fig. 7B of Kim below) wherein a first RF frequency is applied through feed through 740 and a second RF frequency is applied through feed through 745 (page 5 line 186-204). Kim teaches that such a configuration can enable reducing a standing wave effect for uniform plasma generation (page 4 line 157-160; page 8 line 318-326).
See annotated Fig. 7B of Kim below.

    PNG
    media_image1.png
    793
    1135
    media_image1.png
    Greyscale

Further, Ogawa teaches a plasma processing apparatus (plasma CVD apparatus, Fig. 1-2, paragraph [0025]) including an intra-chamber electrode assembly (comprising discharge electrode 32, Fig. 6-9, paragraph [0026]) having a variety of different power feed/terminal locations (paragraph [0030]) configurations including a configuration wherein the power feed locations are at the corners (i.e. the opposite ends of respective buses wherein the buses are interpreted as reading on the horizontal portions at the upper side and lower side of 32, Fig. 6-9, paragraph [0031]; claim 4; see more specifically Fig. 6). Ogawa further teaches that such a configuration (i.e. power feeding at the four corners) can enable improved film thickness distribution (paragraph [0037]).
Additionally, Yamakoshi teaches that the number of feed locations can be adjusted and teaches a total of 4 feeding locations (paragraph [0148]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the feed locations (Yamakoshi: 9a and 9b1, Fig. 8) such that the plurality of feed locations run parallel to the filaments (i.e. teachings of Kim Fig. 7B) and the feed locations include the corners or ends of the electrode assembly (i.e. teachings of Ogawa, Fig. 8) such that a first RF signal and a second RF signal is fed to the same bus at different locations (i.e. at the ends of each lateral rod 305, Fig. 8 of Yamakoshi)  and further to optimize the total number of feed locations to 4 (i.e. applied only at the 4 corners such as that shown in Fig. 6 of Ogawa) in view of teachings of Kim, Ogawa, and Yamakoshi in the apparatus of Yamakoshi in view of Suniru as a known suitable alternative arrangement of feeding RF power to an electrode assembly which would enable improved plasma uniformity (Kim: page 4 line 157-160; page 8 line 318-326). Thus it would be obvious when rearranging the feed points as described above, limitation “the first RF signal of a first frequency is applied to only a first location on the first bus and at only a third location on the second bus and that the second RF signal of a different second frequency is applied at only a different second location on the first bus and at only a different fourth location on the second bus” would be met.
Furthermore, examiner notes that in light of page 23 line 21-22 of the original spec reciting “RF signals can be applied at a single location or multiple location on each bus,” there appears to be no criticality for claim 1 limitation “the first RF signal of a first frequency is applied to only a first location on the first bus and at only a third location on the second bus and that the second RF signal of a different second frequency is applied at only a different second location on the first bus and at only a different fourth location on the second bus.”
Regarding claim 2, Yamakoshi in view of Suniru, Kim and Ogawa teaches all of the limitations of claim 1 as applied above and Yamakoshi further teaches a first circulator/isolator (comprising isolator 24a including a circulator and a load, Fig. 14, paragraph [0178]) and a first matching circuit (comprising impedance matching circuit 7a, Fig. 14) electrically coupling the 
Regarding claim 3, Yamakoshi in view of Suniru, Kim and Ogawa teaches all of the limitations of claim 1-2 as applied above and Yamakoshi further teaches a comprising a second circulator/isolator (comprising 24b, Fig. 14) and a second matching circuit (comprising 7b, Fig. 14) electrically coupling the second location (comprising 9b1, Fig. 8 and 14) to the second circulator/isolator (comprising 24b, Fig. 14) (paragraph [0172]-[0180]).
Regarding claim 4, Yamakoshi in view of Suniru, Kim and Ogawa teaches all of the limitations of claim 1-2 as applied above and Yamakoshi further teaches a second matching circuit (comprising impedance matching circuit 7b, Fig. 14, paragraph [0176]) electrically directly coupling (i.e. a direct electrical connection/pathway) the second location (comprising 9b, Fig. 14) to a dummy load (comprising load of 24b, Fig. 14)(paragraph [0176]-[0178]).
Regarding claim 5, Yamakoshi in view of Suniru, Kim and Ogawa teaches all of the limitations of claim 1-2 as applied above and Yamakoshi further teaches wherein the first circulator/isolator (24a, Fig. 14) has a first bandwidth and the first frequency and the second frequency are within the first bandwidth (paragraph [0181]-[0182]).
Regarding claim 6, Yamakoshi in view of Suniru, Kim and Ogawa teaches all of the limitations of claim 1 as applied above and Yamakoshi further teaches a difference (i.e. 0.6 MHz) between the first frequency (i.e. 60.2 MHz) and the second frequency (i.e. 59.8MHz) is no more than about 5% of an average (i.e. 60MHz) of the first frequency and the second frequency [Thus (0.6MHz/60MHz) = 0.01 =1% which is less than 5%] (paragraph [0181]-[0182]).
Regarding claim 9, Yamakoshi in view of Suniru, Kim and Ogawa teaches all of the limitations of claim 1 as applied above including a first bus (Yamakoshi: top lateral rod 305, Fig. 8) and a second bus (Yamakoshi: bottom lateral rod 305, Fig. 8) and modified Yamakoshi in view of teachings of Kim and Ogawa as applied in claim 1 teaches limitation “wherein the first location and the second location are on opposite ends of the first bus.” More specifically, when .

Response to Arguments
Applicant’s arguments, filed 29 April 2021, have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 5 line 4-5) regarding claim 1 that Son does not disclose that two frequencies should each be applied at only one location on each bus as required by amended claim 1.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Yamakoshi in view of Suniru, Kim, and Ogawa. Son is no longer cited in the current rejections therefore applicant’s arguments are moot.
Applicant argues (remarks page 5 line 6-7) regarding claim 1 that Matsumoto does not cure the deficiencies of Son and therefore claim 1 and claims depending therefrom are not obvious over the combination of Son and Matsumoto.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Yamakoshi in view of Suniru, Kim, and Ogawa. Matsumoto is no longer cited in the current rejections therefore applicant’s arguments are moot.
Applicant argues (remarks page 5 line 8-13) that Yamakoshi does not explicitly teach that the first RF signal of a first RF frequency is applied to a first location on the first bus and at a third location on the second bus and the second location on the first bus and at a different fourth location on the second bus.
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Yamakoshi in view of Suniru, Kim, and Ogawa. Regarding applicant’s arguments to references (Yamakoshi) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Yamakoshi teaches an intra-chamber electrode (comprising ladder electrode 303, Fig. 8) and teaches applying two different RF signals with different RF frequencies at a plurality of locations on the first bus (top lateral electrode 305, Fig. 8) and the second bus (bottom lateral electrode 305, Fig. 8).  Yamakoshi additionally teaches that the number of feeding locations can be decreased/adjusted to only a total of 4 feed locations (paragraph [0148]). Kim teaches a configuration shown in Fig. 7B of the electrode assembly having filaments (comprising plurality of inner frames 730, Fig. 7B) having a first bus and a second bus (comprising opposing sides of outer frame 720, Fig. 7B; see annotated Fig. 7B of Kim below) wherein a first RF frequency is applied through feed through 740 and a second RF frequency is applied through feed through 745 (page 5 line 186-204). Kim teaches that such a configuration can enable reducing a standing wave effect for uniform plasma generation (page 4 line 157-160; page 8 line 318-326). Further, Ogawa teaches a power feed configuration wherein the power in light of page 23 line 21-22 of the original spec reciting “RF signals can be applied at a single location or multiple location on each bus,” there appears to be no criticality for claim 1 limitation “the first RF signal of a first frequency is applied to only a first location on the first bus and at only a third location on the second bus and that the second RF signal of a different second frequency is applied at only a different second location on the first bus and at only a different fourth location on the second bus.”
Applicant argues (remarks page 5 line 19-20) Kim does not disclose that the two frequencies should each be applied at only one location on each bus.
Examiner responds claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Yamakoshi in view of Suniru, Kim, and Ogawa. Regarding applicant’s arguments to references (Yamakoshi) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See above paragraph 34 in response to arguments section. Additionally, in the instant case Kim is cited to teach a configuration of an intra-chamber electrode assembly configured to apply two different frequencies as discussed in detail above. Kim is not cited to teach that the two frequencies should each be applied at only one location on each bus.
Applicant argues (remarks page 5 line 22-24) Ogawa supplies only a single frequency to the ladder shaped electrode and does not suggest that where two frequencies are applied, each frequency be applied at only one location on each bus.
Examiner responds claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Yamakoshi in view of Suniru, Kim, and Ogawa. Regarding applicant’s arguments to references (Yamakoshi) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In light of the above, independent Claim 1 is rejected and depending claims 2-6, 9, are also rejected, as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAUREEN CHAN/Examiner, Art Unit 1716     


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716